OPINION — AG — ** TAXES — INDUSTRIES — AD VALOREM TAXATION — SALES TAX ** HOUSE BILL NO. 537 IS UNCONSTITUTIONAL (BILL DEALS WITH THE DEVELOPMENT OF NEW INDUSTRIES IN OKLAHOMA — MAY A APPLY TO THE OKLAHOMA TAX COMMISSION FOR A CERTIFICATE — IN LIEU OF AD VALOREM TAXES PAY 1/10 OF 1% OF PROFIT AS TAXES — TAXES DIVIDED TO STATE GENERAL REVENUE FUND, COUNTY TREASURER AND TAX COMMISSION) CITE: 68 O.S. 1571 [68-1571], 68 O.S. 1573 [68-1573], 68 O.S. 1575 [68-1575], ARTICLE X, SECTION 5, ARTICLE X, SECTION 22, ARTICLE X, SECTION 9 (?)